UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 WINDTAMER CORPORATION (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, NY (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files).* Yes¨ No¨ * Registrant is not yet required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 9, 2010, the Registrant had outstanding 116,521,045 shares common stock, $0.0001 par value. WINDTAMER CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as ofSeptember 30, 2010 (unaudited) and December 31, 2009 1 Unaudited Condensed Statements of Operations for the Three Months and Nine Months Ended September30, 2010 and 2009 2 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended September30, 2010 and 2009 3 Unaudited Statement of Stockholders' Equity throughSeptember 30, 2010 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Exhibits PART I – FINANCIAL INFORMATION Item1. Financial Statements and Notes WINDTAMER CORPORATION Balance Sheets September 30, 2010 (unaudited) December31, 2009 ASSETS Current assets Cash $ $ Accounts Receivable 0 Prepaid expenses and other current assets Inventory Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Line of credit 0 Customer deposits Accrued liabilities Total current liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at September30, 2010 or December 31, 2009 0 0 Common stock, 500,000,000 shares authorized, $0.0001 par value; 106,447,817 and 115,297,000 shares issued and outstanding at September30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity/(deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 1 WINDTAMER CORPORATION Statements of Operations (unaudited) ThreeMonths Ended Three Months Ended NineMonths Ended NineMonths Ended September September September September Sales $ $ Cost of Goods Sold Gross Loss ) ) Operating Expenses: Research and development expenses $ $ Selling, general and administrative expenses Total expenses Loss from operations ) Non-operating (revenue)/expense Interest 0 0 Net loss before income taxes ) Income taxes ) 0 ) 0 Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted 107,206,733 The accompanying notes are an integral part of the financial statements. 2 WINDTAMER CORPORATION Statements of Cash Flows(unaudited) Nine Months Ended September 30, Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Financing fees- issuance of warrants, non-cash 0 Stock issued for services and rent 0 Changes in operating assets and liabilities: Decrease/(Increase) in prepaid expenses and other current assets ) Increase in trade accounts receivable ) 0 Increase in inventory ) 0 Increase in customer deposits Increase in trade accounts payable and accrued liabilities Net cash used in operating activities ) ) Investing Activities Acquisition of fixed assets ) ) Acquisition of intangible assets 0 ) Net cash used in investing activities ) ) Financing activities Borrowings on line of credit, net of repayments 0 Proceeds from issuance of common stock Proceeds from the exercise of stock options 0 Stock offering expenses paid 0 ) Net cash provided by financing activities Increase (decrease) in cash ) Cash – beginning of period Cash – end of period $ $ Supplemental Information: Income Taxes Paid/(Tax credits received) $ ) $
